Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 9, 11, 12  are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 10112645 B2) in view of Ying (US 9656688 B2).

Regarding Claim 1, Ito discloses a stand-on lawnmower comprising: 
a vehicle body frame (11) having a vehicle body front/rear direction; 
a wheel unit (30L, 30R) supporting the vehicle body frame on the ground surface; 
a power source (100) mounted on the vehicle body frame; 
a mower unit (90) mounted on the vehicle body frame; 
a steering mechanism (70) configured to maneuver the lawnmower; and 

a stationary base (41) fixed to the vehicle body frame, 
a platform (47) supported by the stationary base, wherein a footrest face for the operator is formed in the platform, and 
a swing mechanism (see Fig. 16a) provided between the stationary base and the platform, the swing mechanism including a rolling mechanism (48b) for causing configured to allow rolling of the footrest face and a pitching mechanism (48a) for causing configured to allow pitching of the footrest face, 
wherein the swing mechanism includes an intermediate member (43) disposed between the footrest face and the stationary base, the intermediate member having a peripheral edge (the front edge of 43).
Ito does not disclose wherein the intermediate member is pivotally connected to either the footrest face or the stationary base along the peripheral edge transverse to the vehicle body front/rear direction.
In the same field of endeavor, Ying discloses a rolling shaft (15) that extends from the front peripheral edge to the back peripheral edge of a platform (12). It would have been obvious to one of ordinary skill in the art to provide the rolling shaft disclosed by Ito with a length equal to that of the platform, as disclosed by Ying, as a way of providing more stability to the platform. In doing so, the intermediate member would connect to the footrest face along the peripheral edge transverse to the vehicle body front/rear direction.

Regarding Claim 2, Ito, in view of Ying, discloses the stand-on lawnmower of claim 1, wherein:

the rolling mechanism includes a rolling shaft (48b) configured to allow rolling of the platform relative to the intermediate member.

Regarding Claim 6, Ito, in view of Ying, discloses the stand-on lawnmower of claim 1, wherein: 
the rolling mechanism includes a rolling shaft (48b);
and the pitching mechanism includes a pitching shaft (48a).
Ito does not disclose wherein the rolling shaft causes rolling of the intermediate member relative to the stationary base, or wherein the pitching shaft causes pitching of the platform relative to the intermediate member. 
It has been held that the rearrangement of parts requires only routine skill in the art (MPEP.2144.04.VI.C).
It would be obvious to one of ordinary skill in the art modify the platform disclosed by Ito so that the rolling shaft causes rolling of the intermediate member relative to the stationary base, and wherein the pitching shaft causes pitching of the platform relative to the intermediate member, as an alternative arrangement of the same platform assembly. 

Regarding Claim 9, Ito, in view of Ying, discloses the stand-on lawnmower of claim 1, wherein the intermediate member (43) is a planar intermediate member disposed between the footrest face and the stationary base, the planar intermediate member extending from a front edge to a rear edge, wherein the peripheral edge is either the front edge or the rear edge.

Regarding Claim 11, Ito discloses a stand-on lawnmower comprising: 
a vehicle body frame (11) extending longitudinally from a front to a rear; 
a wheel unit (30) supporting the vehicle body frame on the ground surface; 
a power source (100) mounted on the vehicle body frame; 
a mower unit (90) mounted on the vehicle body frame; 
a steering mechanism (70) configured to maneuver the lawnmower; and 
a platform assembly (40, see Fig. 8, 16) for an operator operating the steering mechanism, the platform assembly including: 
a stationary base (41) mounted to the vehicle body frame, 
a platform (47) supported to the stationary base, wherein a footrest face for the operator is formed in the platform, and 
a swing mechanism provided between the stationary base and the platform, the swing mechanism including a rolling mechanism (48b) configured to allow rolling of the footrest face and a pitching mechanism (48a) configured to allow pitching of the footrest face, 
wherein the swing mechanism includes a planar intermediate member (43) disposed between the footrest face and the stationary base, the planar intermediate member having a peripheral edge (see Fig. 16a, the forward most edge of 43), 
Ito does not disclose wherein the planar intermediate member is pivotally connected to either the footrest face or the stationary base along the peripheral edge.
In the same field of endeavor, Ying discloses a rolling shaft (15) that extends from the front peripheral edge to the back peripheral edge of a platform (12). It would have been obvious to one of ordinary skill in the art to provide the rolling shaft disclosed by Ito with a length equal to that of the platform, as disclosed by Ying, as a way of providing more stability to the platform. In doing so, the intermediate member would connect to the footrest face along the peripheral edge transverse to the vehicle body front/rear direction.

Regarding Claim 12, Ito discloses a stand-on lawnmower comprising: 
a vehicle body frame (11) extending longitudinally from a front to a rear; 
a wheel unit (30L, R) supporting the vehicle body frame on the ground surface; 
a power source (100) mounted on the vehicle body frame; 
a mower unit (90) mounted on the vehicle body frame; 
a steering mechanism (70) configured to maneuver the lawnmower; and 
a platform assembly (40) for an operator operating the steering mechanism, the platform assembly including: 
a stationary base (41) mounted to the vehicle body frame, 
a platform (47) supported to the stationary base and disposed over the stationary base, wherein a footrest face for the operator is formed in the platform, and 
a swing mechanism provided between the stationary base and the platform, the swing mechanism including a rolling mechanism (48b) configured to allow rolling of the footrest face and a pitching mechanism (48a) configured to allow pitching of the footrest face, 
wherein the swing mechanism includes an intermediate member (43) disposed under the platform extending from a front edge to a rear edge. 
Ito does not disclose wherein the intermediate member is pivotally connected to either the footrest face or the stationary base along either the front edge or the rear edge in a direction transverse to a longitudinal axis of the vehicle body.
In the same field of endeavor, Ying discloses a rolling shaft (15) that extends from the front peripheral edge to the back peripheral edge of a platform (12). It would have been obvious to one of ordinary skill in the art to provide the rolling shaft disclosed by Ito with a length equal to that of the platform, as disclosed by Ying, as a way of providing more stability to the platform. In doing so, the intermediate member would connect to the footrest face along the peripheral edge transverse to the vehicle body front/rear direction.


Allowable Subject Matter
Claims 3-5, 7, 8, 11, 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6, 9, 11, 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note that the use of the term “along” in the recitation “wherein the intermediate member is pivotally connected to either the footrest face or the stationary base along the peripheral edge transverse to the vehicle body front/rear direction” does not limit the intermediate member to pivoting about the peripheral edge. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671